           Case 1:16-cr-00656-GHW Document 811 FiledUSDC                SDNY
                                                                 11/28/20    Page 1 of 2
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
UNITED STATES DISTRICT COURT                                    DATE FILED: 11/28/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :   1:16-cr-656-GHW-8
                                                              :
 JOSEPH ENCARNACION,                                          :         ORDER
                                                              :
                                            Defendant. :
                                                              :
 ------------------------------------------------------------ X


GREGORY H. WOODS, United States District Judge:

        On August 14, 2020, Joseph Encarnacion filed a motion to amend what appears to have

been a motion for compassionate release. Dkt. No. 773. With apologies, the Court does not have a

record of the motion that Mr. Encarnacion has requested leave to amend. The Court requests that

Mr. Encarnacion resubmit his motion in full so that the Court can review it.

        Mr. Encarnacion is reminded that in order to bring a motion for compassionate release to

the Court, he must first exhaust the statutory preconditions to filing such a motion. Motions for

compassionate release are governed by 18 U.S.C. § 3582(c)(1)(A). Under the statute, an inmate must

satisfy certain preconditions before bringing a motion for compassionate release to the Court. In

particular, an inmate must make a request to the warden of his facility to bring a compassionate

release on his behalf before requesting relief from the Court. Id. (“The court may not modify a term

of imprisonment once it has been imposed except that . . . the court, upon motion of the Director

of the Bureau of Prisons, or upon motion of the defendant after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier, may reduce the term of imprisonment . . . .”). As a result,
         Case 1:16-cr-00656-GHW Document 811 Filed 11/28/20 Page 2 of 2



the Court requests that in any subsequent application, Mr. Encarnacion provide information

regarding when and how he requested the warden of his facility to move for compassionate release

on his behalf.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to mail a copy of this order to Mr. Encarnacion and to

terminate the motion pending at Dkt. No. 773.

        SO ORDERED.

Dated: November 28, 2020
                                                          __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                    2
